DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claim 1, 13 – 14, and 18 have been entered.
Claims 1 – 20 are currently pending.
Status of Claims
In view of the amendments and remarks, the 112(b) rejection has been withdrawn.
A new reference has been found necessitated by amendment.  Previously, the Examiner interpreted the broadest reasonable interpretation of the language “comprising … a portion of the first radar data” in claim 1 to include all of the first radar data.  The Examiner agreed with Applicant that the amended language “subset” would require less than all of the data that is the first radar data.  A new reference has been found to meet the scope of the amended limitation concerning the subset of the first radar data in now amended claims 1 and 18.  
Regarding Official Notice of claim 8, Phase Modulation is well-known.  “This form of modulation was developed by the American electrical engineer Edwin H. Armstrong during the early 1930s in an effort to overcome interference and noise that affect AM radio reception.”  See ihttps://www.britannica.com/technology/modulation-communications#ref164012.  For another example, please refer to Lovberg paragraph 4.  
Applicant did not travers the Official Notice of claim 15 thus this is considered Applicant Admitted Prior Art.  Of course, an analog-to-digital convertor, ADC, is necessarily required to interface a sensor to a computer for purposes of processing.  See, e.g. Lovberg Fig. 1.   
Regarding claim 9, the equation for range rate (radial velocity per sensed Doppler) is given by the equation                     
                        
                            
                                λ
                            
                            
                                2
                                τ
                            
                        
                    
                 wherein                     
                        λ
                    
                 is wavelength and                     
                        τ
                    
                 is pulse length or.  As seen by the equation, an increase in pulse length improves or makes finer range rate resolution.  Alternately, decreasing the wavelength would achieve the same result.  A longer pulse width would imply one of two things: (1) the pulse width takes up more of the pulse interval time or (2) the pulse width would require a longer pulse interval time.  Number (1) does not require any change in pulse repletion frequency, PRF, or pulse repletion interval, PRI.  The Examiner also notes that range ambiguity is given by                     
                        
                            
                                c
                            
                            
                                2
                                P
                                R
                                F
                            
                        
                    
                 where c is speed of light.  Thus, one of ordinary skill can readily see the advantages of a high PRF and low wavelength or high pulse width.  The Examiner notes that Applicant does not provide an equation for frame rate.  Also, Applicant states that the limitations of claim 9 are solutions to a problem but fails to explain how such a solution was conceived or reached.  See Remarks Page 8.  Moreover, the specification fails to provide any insight to said solution.  In fact, the scope of claim 9 regarding the claimed inequalities could potentially include number ranges for resolution and corresponding number ranges for frame rate that are not permissible, e.g. an extremely small number for velocity resolution and an extremely high number for frame rate.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 – 13 are rejected under 35 U.S.C. 103 as obvious over Smith (US 2019/0094877) in view of Wang (US 2020/0371228).  
As to claim 1, Smith teaches a vehicle (Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”) comprising: 
a radar system configured to emit a radar signal into a driving environment of the vehicle and to receive radar returns from objects in the driving environment (Para. 82 “radar system 502 may transmit and receive radar signals that provide measurements of the surrounding areas nearby vehicle 500.”); and 
a computing system (Fig. 3B item 370 controller) configured to perform acts comprising: 
receiving first radar data from the radar system, the first radar data indicative of a radar return received from an object in the driving environment by the radar system over a first period of time, the first period of time extending from the first time to a second time (Para. 107 “that act may involve making the determination based on Doppler measurements in two or more frames of the radar data, either consecutive frames or non-consecutive frames”); 
computing, based upon the first radar data, a first velocity of the object relative to the vehicle (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
receiving, from the radar system, additional radar data that is indicative of a radar return received from the object by the radar system over a second period of time that extends from the second time to a third time (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); computing, based upon the additional radar data and a  (Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); and 
controlling at least one of a propulsion system, a steering system, or a braking system of the vehicle based upon the first velocity and the second velocity (Para. 26 “the system may control the vehicle based on that velocity . . . adjust its steering angle, reduce its linear velocity, and/or reduce its angular velocity.”).
In the same field of endeavor, Wang teaches determining velocity based on a subset of first radar returns and at least one of the second radar returns wherein said subset is associated with a target.  See Wang Paras. 96, 100 and 111.  
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the first radar data/frame as taught by Smith in order to only include a subset of the first radar data/frame that includes only the object thereby avoiding unnecessary processing of just clutter wherein the object is not just present or in view thus improving the speed and efficiency of processing.  
As to claim 10, Smith in view of Wang teaches the vehicle of claim 1, wherein the first velocity is an average velocity of the object over the first period of time (Smith: Para. 117 “averaging”)
As to claim 11, Smith teaches a method for controlling an autonomous vehicle (AV) based upon radar (Smith: Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”), the method comprising: 
receiving first radar data that is indicative of a first radar return received from an object in a driving environment of the AV by a radar system mounted on the AV (Para. 107 “that act may involve making the determination based on Doppler measurements in two or more frames of the radar data, either consecutive frames or non-consecutive frames” see also Para. 82 “radar system 502 may transmit and receive radar signals that provide measurements of the surrounding areas nearby vehicle 500.”); 
computing a first velocity of the object based upon the first radar data (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
receiving second radar data that is indicative of a second radar return received from the object by the radar system (Para. 108 “the non-zero Doppler measurements may approximately represent the velocity of the vehicle”); 
computing a second velocity of the object based upon the second radar data and a  (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); and 
controlling motion of the AV by way of a steering system, a propulsion system, or a braking system, based upon the first velocity and the second velocity (Para. 109 “Doppler measurements in the two consecutive frames” see also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”).
In the same field of endeavor, Wang teaches determining velocity based on a subset of first radar returns and at least one of the second radar returns wherein said subset is associated with a target.  See Wang Paras. 96, 100 and 111.  
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the first radar data/frame as taught by Smith in order to only include a subset of the first radar data/frame that includes only the object thereby avoiding unnecessary processing of just clutter wherein the object is not just present or in view thus improving the speed and efficiency of processing.  
As to claim 12, Smith in view of Wang teaches the method of claim 11, wherein computing the first velocity is based upon a frequency shift of the first radar return relative to a first radar signal emitted into the driving environment by the radar system of the AV (inherent – Doppler is given by                     
                        
                            
                                -
                                 
                                
                                    
                                        2
                                        ν
                                    
                                    
                                        λ
                                    
                                
                            
                        
                    
                 where                     
                        ν
                        =
                        v
                        *
                        c
                        o
                        s
                        ⁡
                        (
                        θ
                        )
                    
                 is the range rate of the velocity of the target projected onto the radar’s line-of-sight).
As to claim 13, Smith in view of Wang teaches the method of claim 11, wherein the portion of the first radar data is a most- recent portion of the first radar data (Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.” (Emphasis added).).
Claims 2-7, 14 and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Smith in view of Kipp (US 11,035,931) and Wang.
As to claims 2-3, 6-7 and 18-19 Smith teaches an autonomous vehicle (AV) (Para. 21 “the radar system may enable a vehicle to operate in a partial or fully autonomous mode.”) comprising: 
a radar system that emits a radar signal  (Para. 82 as cited in claim 1); 
a propulsion system (Inherent to an automobile); 
a steering system (Inherent to an automobile); 
a braking system (Inherent to an automobile); and a
 computing system that comprises: a processor; and memory that stores instructions that, when executed by the processor (Fig. 3B item 370 includes a processor item 322 and memory item 324), cause the processor to perform acts comprising: 
receiving first radar data that  (Para. 107 “that act may involve making the determination based on Doppler measurements in two or more frames of the radar data, either consecutive frames or non-consecutive frames”); 
computing (Para. 108 “velocity of the vehicle”); 
receiving second radar data that  also Para. 118 “the vehicle system may calculate the linear velocity of the vehicle and the angular velocity of the vehicle based on at least two Doppler measurements.”  See also Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); 
computing ( Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”); and 
controlling at least one of the propulsion system, the steering system, or the braking system based upon the first velocity and the second velocity (Para. 26 “the system may control the vehicle based on that velocity . . . adjust its steering angle, reduce its linear velocity, and/or reduce its angular velocity.”).
Smith does not teach a FMCW chirps.
In the same field of endeavor, Kipp teaches “A common alternative waveform used in industry is chirp-sequence FMCW (frequency modulated continuous wave). Unlike pulse-Doppler, chirp-sequence FMCW is transmitting near continuously instead of in a very narrow pulse, so it has much lower peak-power requirements and is therefore more practical to implement in commercial hardware.”
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill in the art at the time to apply a FMCW chirp waveform to the waveforms of Kipp in order to simultaneously improve both Doppler and Range resolution thereby improving overall resolution. 
Smith in view of Kipp does not teach “a subset of the first chirps.”
In the same field of endeavor, Wang teaches determining velocity based on a subset of first radar returns and at least one of the second radar returns wherein said subset is associated with a target.  See Wang Paras. 96, 100 and 111.  
In view of the teachings of Wang, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the first radar data/frame as taught by Smith in view of Kipp in order to only include a subset of the first radar data/frame that includes only the object thereby avoiding unnecessary processing of just clutter wherein the object is not just present or in view thus improving the speed and efficiency of processing.  
As to claim 4, Smith in view of Kipp and Wang teaches the vehicle of claim 2, wherein the first radar data comprises a first plurality of chirps, the additional radar data comprises a second plurality of chirps, wherein computing the second velocity is based upon the second plurality of chirps and at least one of the first plurality of chirps (Smith: Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”  See also Para. 117 “calculating a third velocity based on the first and second velocities.”).
As to claim 5, Smith in view of Kipp and Wang teaches the vehicle of claim 2, wherein the first radar data comprises a plurality of chirps, and wherein the additional radar data consists of a single chirp (Smith: Para. 117 “averaging the first and second velocities”).
As to claim 14, Smith in view of Kipp and Wang teaches the method of claim 11, wherein the first radar data comprises a plurality of chirps and the second radar data comprises an additional chirp, the portion of the first radar data excluding a first chirp in the plurality of chirps (Smith: Para. 139 “consider differences between the Doppler measurements in two or more consecutive or non-consecutive frames in order to determine information about the vehicle's movement.”).
As to claim 16, Smith in view of Kipp and Wang teaches the method of claim 11, further comprising emitting a radar signal into the driving environment of the AV, wherein the radar signal is a continuous-wave radar signal (Kipp: “continuous wave operating at a single frequency (12:53-54)”).
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill that a continuous wave could be applied to the waveform of Smith in order to increase average power or maximize average power thereby reducing false alarms.  
As to claim 17, Smith in view of Kipp and Wang teaches the method of claim 16, wherein the radar signal is a constant-frequency radar signal (Id.).
In view of the teachings of Kipp, it would have been obvious to a person of ordinary skill that a constant frequency could be applied to the waveform of Smith in order to reduce bandwidth thereby simplifying circuitry and reducing costs.  
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Smith in view of Wang and in further view of Applicant Admitted Prior Art.
As to claim 15, Smith in view Wang does not teach – although one would reasonably infer – the method of claim 11, wherein the first radar data is generated (making an analog signal digital) by digitally sampling the first radar return.
The Examiner takes official notice now Applicant Admitted Prior Art that analog-to-digital convertors (ADC) are commonly coupled to a signal processor and samples the analog radar signal so that the processor can perform operations on the digital signal thereby reducing computation time; in fact, the processor could not process an entire radar signal without making it digital.  
Claims 8 – 9 and 20 are rejected under 35 U.S.C. 103 as being obvious over Smith in view of Kipp and Wang and in further view of Lovberg (US 2018/0095163).
As to claim 8, Smith in view of Kipp and Wang does not teach the vehicle of claim 6, wherein the radar system is phase modulated CW (PMCW) radar system.
In the same field of endeavor, Smith teaches the advantage of using phase modulation over frequency modulation in order to reduce interference.  See, e.g., Lovberg Para. 4.  It is also well known in the art that phase modulation helps to prevent constructive and deconstructive interference of two or more signals, e.g. CDMA as cited in Lovberg paragraph 4.  BPSK as also cited in paragraph 4 of Lovberg is also well known for encoding messages onto signal thus improving the utility of a signal by allowing the signal to carry more information.
In view of the teachings of Lovberg, it would have been obvious to a person having ordinary skill in the art to modify the signal generation as taught by Smith in view of Kipp and Wang to include phase modulation to further improve resistance to inference as is well known in the art thereby improving the overall quality of the signal.  The Examiner notes that a combination of prior art including more than one improvement does not make the primary reference inoperable for its intended purpose.  The primary reference Smith is directed to vehicle radar system in which interference is a well-known problem given the fact that radar equipped vehicles may and will be at times in close proximity to one another thus suggested the need for Lovberg’s phase modulation.  
As to claim 9, Smith in view of Kipp and Wang does not teach the vehicle of claim 1, wherein a velocity resolution of the first velocity and the second velocity is finer than 0.01 m/s, and wherein further the computing system is configured to update a velocity of the object at a rate of greater than or equal to 500 Hz.
In the same field of endeavor, Loveberg teaches “to enable Doppler processing at a desired velocity resolution and radar update rate (Para. 19).”
In view of the teachings of Loveberg, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify parameters of pulse-repetition-frequency (PRF) to increase velocity ambiguity and/or modify the wavelength or pulse length to improve Doppler resolution to the waveform as taught by Smith in view of Kipp thereby improving resolution and or velocity ambiguities.  
As to claim 20, Smith in view of Kipp and Wang does not teach the limitation of claim 20 wherein the AV of claim 18, wherein the first velocity and the second velocity are computed based upon a same number of chirps.
In the same field of endeavor, Loveberg teaches “the effective code length L.sub.c for the PRBS code is 1 chip and the effective accumulator length M is arbitrary (Para. 19).”
In view of the teachings of Loveberg, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the waveform as taught by Smith in view of Kipp to have only one chirp each thereby reducing the amount of power required to transmit thereby saving cost.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648